Citation Nr: 0334197	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  96-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1948 to March 
1952, October 1952 to September 1953, and March 1955 to 
September 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. Following a timely 
appeal, in February 1999 the Board reopened the claim for 
service connection for a heart disorder and remanded the 
claim.  The Board issued a decision in April 2000 which was 
subsequently vacated by a March 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the April 2000 Board decision was vacated and remanded 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000.  In December 2001, the Board remanded this case 
to the RO for additional development, including a VA 
examination and medical opinion.  That development was 
completed and the case was returned to the Board.  

The Board issued a decision in December 2002 which was 
subsequently vacated by a June 2003 order of the Court.  The 
Joint Motion for Remand supporting the Court's order reflects 
that the December 2002 Board decision was vacated and 
remanded for readjudication in light of the notice provisions 
of the Veterans Claims Assistance Act of 2000.  In the 
present case, the Board was found to have provided inadequate 
reasons and bases for concluding that the duty to assist had 
been met, as the veteran was not apprised in the December 
2002 decision of what evidence not previously provided was 
necessary to substantiate the claim or who had the burden to 
obtain any missing evidence.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, and in order to comply with the 
June 2003 Court order, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that he has done so. 



Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  The RO should 
specifically notify the veteran of what evidence is 
required to substantiate his claim for service 
connection for coronary artery disease, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the RO, must 
also comply with the holdings of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The RO should again review the record and 
readjudicate the issue of entitlement to service 
connection for coronary artery disease.  The RO 
should consider any additional evidence added to 
the record since the August 2002 supplemental 
statement of the case.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


